In a proceeding under section 330 of the Election Law, to invalidate a petition designating Arthur J. Katzman as a candidate of the Democratic party in the primary election to be held September 14, 1965 for the office of City Councilman for the 14th Councilmanic District, Borough of Queens, the petitioners appeal from a judgment of the Supreme Court, Queens County, entered September 1, 1965, which dismissed the application. Judgment affirmed, without costs (see Matter of Garside v. Cohen, 265 N. Y. 606). Beldock, P. J., Ughetta, Christ, Brennan and Hill, JJ., concur.